Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Lorus Therapeutics Announces the Appointment of a New Member of the Board of Directors TORONTO, July 23 /CNW/ - Lorus Therapeutics Inc. (TSX: LOR; AMEX: LRP), a biopharmaceutical company specializing in the research and development of pharmaceutical products and technologies for the management of cancer, announced today that it has strengthened its Board of Directors with the appointment of Mr. Herbert Abramson. Mr. Abramson has been in the investment industry for 25 years managing portfolios for high net worth individuals. He is a co-founder, Chairman and CEO of Trapeze Capital Corp., an investment dealer and portfolio management company and is also Chairman of Trapeze Asset Management Inc., an affiliated investment counseling company, which together have over $1.6 billion under administration. Mr. Abramson is a member of the Law Society of Upper Canada and practiced corporate/securities law for 12 years before going into the investment business. He is also currently Chairman and a Director of St.
